    

IN THE UNITED STATES DISTRICT COURT | }
FOR THE DISTRICT OF MONTANA
BILLINGS DIVISION AUG. ~ 8 208

Clerk, US District Court

Distriet Gf Montana
UNITED STATES OF AMERICA, CR 19-04-BLG-SPW Billings
Plaintiff,
OPINION AND ORDER
VS.
GARY DUANE ERVIN,
Defendant.

 

 

Before the Court is Defendant Gary Duane Ervin’s objection to the
Presentence Investigation Report’s calculation of his base offense level. For the
following reasons, the Court overrules Ervin’s objection.

I. Background

On April 5, 2019, Ervin pled guilty to one count of being a prohibited person
in possession of a firearm, in violation of 18 U.S.C. 922(g)(1). (Docs. 20, 23, 24).
The Court set sentencing for August 8, 2019, and a Presentence Investigation
Report was ordered to be prepared. (Doc. 25).

While compiling the Defendant’s criminal history, the Presentence
Investigation Report author discovered Ervin had previously been convicted of two
assaults in Michigan in 2001. The first conviction was for Assault with Intent to
Rob While Armed in violation of Mich. Comp. Laws Ann. § 750.89. The second

conviction was for Assault with Intent to do Great Bodily Harm in violation of
Mich. Comp. Laws Ann. § 750.84(1)(a). While calculating Ervin’s offense level,
the Presentence Investigation Report author determined Ervin’s base offense level
was 20 under USSG § 2K2.1(a)(4)(A), which provides, in relevant part, a
defendant’s base level is 20 if the defendant committed the offense subsequent to
sustaining a felony conviction of either a crime of violence or a controlled
substance offense. The Presentence Investigation Report author concluded Ervin’s
two assaults were crimes of violence under U.S.S.G. §§ 2K2.1 app. n. 1 and
4B1.2(a).

Ervin objected to the Presentence Investigation Report’s conclusion that his
two prior assaults were crimes of violence under U.S.S.G. §§ 2K2.1 and 4B1.2(a).
II. Analysis

To determine whether a prior conviction is a crime of violence under
U.S.S.G. § 4B1.2(a), the Court applies what’s known as the categorical approach.
United States v. Door, 917 F.3d 1146, 1150 (9th Cir. 2019) (citing Taylor v. United
States, 495 U.S. 575 (1990)). Under the categorical approach, the Court compares
the elements of the statute of conviction with U.S.S.G. § 4B1.2(a)’s definition of
“crime of violence” to determine whether the statute of conviction criminalizes a
broader range of conduct than the federal definition captures. Door, 917 F.3d at
1150 (citing United States v. Edling, 895 F.3d 1 153, 1155 (9th Cir. 2018)).

The Sentencing Guidelines define “crime of violence” as follows:
[A]ny offense under federal or state law, punishable by imprisonment
for a term exceeding one year that—

(1) has as an element the use, attempted use, or threatened use of

physical force against the person of another [known as the force

clause], or

(2) is murder, voluntary manslaughter, kidnapping, aggravated

assault, a forcible sex offense, robbery, arson, extortion, or the use or

unlawful possession of a firearm described in 26 U.S.C. § 5845(a) or

explosive material as defined in 18 U.S.C. § 841(c) [known as the

enumerated offenses clause].
U.S.S.G. § 4B1.2(a). When determining whether a prior conviction constitutes a
crime of violence, the precise inquiry differs depending on whether the offense is
alleged to qualify as a crime of violence pursuant to the force clause or the
enumerated offenses clause. Door, 917 F.3d at 1150. An offense constitutes a
“crime of violence” if it qualifies under either of the clauses. Door, 917 F.3d at
1150. Throughout the analysis, the Court presumes the prior conviction rested
upon nothing more than the least of the acts criminalized by the statute of
conviction. Door, 917 F.3d at 1150 (citing Moncrieffe v. Holder, 569 U.S. 184,
191-192 (2013)).

To determine whether a prior conviction qualifies pursuant to the force
clause, the question is whether the crime of conviction “has as an element the use
or threatened use of physical force against the person of another, with ‘physical

force’ understood to mean in this context ‘violent force—that is, force capable of

causing physical pain or injury to another person.’” Door, 917 F.3d at 1151 (citing

3
Edling, 895 F.3d at 1156). If the crime of conviction necessarily entails the use or
threatened use of violent physical force, it is considered a categorical match for a
crime of violence pursuant to the force clause and the inquiry ends. Door, 917
F.3d at 1151.

Under Mich. Comp. Laws Ann. § 750.84(1)(a), a person is guilty of a felony
punishable by imprisonment for not more than 10 years if the person “assaults
another person with intent to do great bodily harm, less than the crime of murder.”!
The elements of Assault with Intent to do Great Bodily Harm are (1) an attempt or
threat with force or violence to do corporal harm to another, and (2) an intent to do
great bodily harm less than murder. People v. Blevins, 886 N.W.2d 456, 466
(Mich. Ct. App. 2016). ‘Intent to do great bodily harm is “an intent to do serious
injury of an aggravated nature.” Blevins, 886 N.W.2d at 466. It is a specific intent
crime. People v. Parcha, 575 N.W.2d 316, 318 (Mich. Ct. App. 1997) (citing
People v. Mack, 317 N.W.2d 190 (Mich. Ct. App. 1981)).

In Raybon v. United States, the Sixth Circuit held this precise statute was
categorically a crime of violence under the force clause. 867 F.3d 625, 631-632
(6th Cir. 2017). Although Raybon is not binding precedent, the Court agrees with

the Sixth Circuit’s analysis and holds Ervin’s conviction under Mich. Comp. Laws

 

' The Court cites the current version of the statute for simplicity’s sake. The current version is materially unaltered
from the version Ervin was convicted under.
Ann. § 750.84(1)(a) is categorically a crime of violence under U.S.S.G. §
4B 1.2(a)’s force clause.

An “attempt or threat with force or violence” to harm another person with |
the intent that the harm be a “serious injury of an aggravated nature” necessarily
has as an element the use, attempted use, or threatened use of physical, i.e., violent,
force because it is not plausible someone could attempt or threaten to forcefully or
violently cause someone great bodily injury without also using, attempting to use,
or threatening to use physical, violent force. Ervin argues attempting to poison
someone would satisfy the statute but would not satisfy the force clause because
poison requires no physical, violent force. Ervin’s poison hypothetical has been
squarely rejected by the Ninth Circuit and United States Supreme Court, who both
concluded the act of employing poison as an instrument to cause physical harm is a
use of physical force. United States v. Calvillo-Palacios, 860 F.3d 1285, 1291 (9th
Cir. 2017); United States v. Castleman, 572 U.S. 157, 170-171 (2014)).
Furthermore, Ervin’s hypothetical is particularly unconvincing here because the
statute specifically requires force or violence, just as the force clause does. If
attempting to use poison satisfied the statutory element of attempt by force or
violence to cause harm it would logically also satisfy the force clause’s

requirement for the attempted use of physical, violent force.
Because the Court holds Ervin’s conviction under Mich. Comp. Laws Ann.
§ 750.84(1)(a) is a crime of violence under U.S.S.G. § 4B1.2(a)’s force clause, the
Court declines to address whether Ervin’s conviction under Mich. Comp. Laws
Ann. § 750.89 is also a crime of violence. Ervin’s objection is overruled and the

Court adopts the Presentence Investigation Report’s calculation of Ervin’s base

offense level.
ee
DATED this ma day of August, 2019.
‘il Pieler

SUSAN P. WATTERS
United States District Judge
